PER curiam:
Se plantea en este caso la cuestión procesal de si en un caso de injunction para recobrar la posesión puede intervenir la persona que adquirió la finca de las demandantes con el objeto de continuar dicha acción en su propio nombre.
Brevemente, la secuencia de las alegaciones y actuaciones pertinentes fue como exponemos a continuación. La demanda original se radicó por las demandantes-recurridas en 28 de diciembre de 1959. Luego de varias sustituciones de abogado de las demandantes, éstas vendieron la finca en que se basa la acción a la Noreste Corporation, en 9 de diciembre de 1963. En 22 de mayo de 1964 presentó dicha entidad una moción de sustitución de parte. Se declaró sin lugar el 5 del siguiente mes de junio, pero se le autorizó para que in-terviniese concediéndosele un término de 10 días para radicar demanda de intervención en el caso. Señalada la vista del caso para el 24 de junio de 1964, se suspendió debido a la no com-parecencia de las demandantes. Además, se declaró sin lugar la consolidación de esta causa con otra sobre la misma cues-tión que la recurrente radicó contra el demandado alegando el abogado de aquélla que esta última acción se había iniciado por haber mal interpretado dicho abogado la orden del tribunal admitiendo una demanda de intervención de la recu-rrente en la acción original. Se concedió, además, término adicional para que la recurrente radicase la demanda de intervención en este caso, lo que hizo con fecha de 1ro. de julio de 1964. Se fijó la vista del caso para el 13 de agosto de 1964.
Habiendo contestado el recurrido la demanda de interven-ción y radicada por éste una moción de sentencia sumaria el 7 de agosto de 1964, el Juez Dávila Ortiz, quien venía enten-diendo en el caso, señaló la vista de la referida demanda y de la anterior moción para el 29 de septiembre de 1964. El 13 de agosto comparecieron las demandantes y el demandado al tribunal presidido entonces por el Juez Ramos Quirós. Las demandantes informaron no tener interés en la causa y que *858desistían de la misma y en tal virtud se les tuvo por desis-tidas y se dispuso que la demanda de intervención quedara sometida. Con fecha de 27 de agosto de 1964 por voz del Juez Ramos Quirós el tribunal dictó sentencia decretando el archivo del caso debido al desistimiento de las demandantes y que la demanda de intervención se daba por no radicada “ya que la interventora [la recurrente en este recurso] radicó ante este mismo Tribunal y bajo el número 64-932 un recurso idéntico a la demanda de intervención aquí radicada, el cual está listo para juicio, sobre todas las mismas cuestiones levantadas en el recurso de epígrafe”. La vista sobre la demanda de inter-vención previamente autorizada en esta acción se celebró en 22 de septiembre de 1964 ante el Juez Dávila Ortiz. Sólo com-pareció la interventora. Se declaró académico dicho señala-miento en vista de la sentencia previamente comentada. No conforme con la misma, la recurrente solicita su revisión apuntando que el tribunal de instancia incurrió en error al dictaminar en la forma previamente relacionada.
Toda vez que en esta acción se había autorizado la radica-ción de la intervención de la recurrente y en efecto ésta hizo efectivo tal derecho mediante demanda de intervención dentro de esta misma causa, demanda que fue contestada por el recurrido y señalada para vista, no procedía el archivo de la causa debido al desistimiento de las demandantes sino que la acción debió continuarse de manera que la reclamación de la recurrente pudiera ser objeto de consideración.

En tal virtud, se revocará la sentencia del Tribunal Superior, Sala de Humacao, dictada en este caso en 27 de agosto de 196d, y se devolverá el caso para la consideración de la moción de sentencia sumaria pendiente y el trámite que pro-ceda luego que dicho tribunal dictamine sobre la referida moción.